Title: To George Washington from Lewis Nicola, 17 July 1781
From: Nicola, Lewis
To: Washington, George


                  
                     Sr
                     Philada 17 July 1781.
                  
                  When I had the honour of writing last to your Excellency I expected in a few days to have informed you of our arrival at Trenton but have been dis appointed, not being able to procure a warrant for the pay that has been promised to the regiment, unhappy least this delay should be attributed to me & I should incur your censure I applied yesterday morning to the President & several members of Congress requesting certain information whether the warrant would be granted or not & in the afternoon waited at the State house ’till Congress broke up & was informed by the Secretary that the matter was referred to the Board of war who had authority to draw what warrants they saw necessary for the Invalid regt.  As the Board is not to meet ’till between 10 & 11 this morning I was desirous to gain as much time as possible I waited on Genl Cornel & informed him of the above at the same time acquainted him that I intended waiting immediately on the Qr Mr Genl & requiring shallops against to morrow afternoon to carry us to Trenton as I was determined to depart with or without money; the Genl did me the honor to call on the Board this morning when the matter should be determined.  If any opportunity of writing from Trenton or on the road I shall give you every information in my power.  I have the honour to assure you that I am with respect Your Excellencies Most obed. Servant
                  Lewis Nicola Col. Inv.I have been with the Board of war & obliged to compromise the matter & take half the money we expected, I have also called at the D. Qr Mr Genl & am informed it is uncertain whether we can be supplied with shallops to morrow, that depending on the return of two continental vessels gone down the river with provisions to the Trumbul frigate, the D.Q.M. Genl having neither money or credit to hire others.
                  
               